DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 25 are amended in view of applicant’s response filed 4/28/2021.  Claims 6-20, 23-24 and 26 are canceled.  Therefore, claims 1-5, 21-22 and 25 are currently under examination.
Status of Previous Rejections
All previous rejections have been withdrawn in view of applicant’s claim amendments in the response filed 4/28/2021.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guin et al. US 2016/0244637 A1(Guin), and further in view of Barbe et al. US 2012/0085261(Barbe).
Guin teaches a silane based coating composition comprising 0.5-20wt% pigment such as cerium nitrate([0019, claim 10), 10-90wt% of organo silane such as vinyl triethoxysilane, aminopropyl triethoxy silane, and tetrathoxy silane[0019, 0021] and 0.1-
However, Guin does not explicitly teach claimed specific types of organic corrosion inhibitor such as mercaptobenzothiazole, salicylaldoxime, dithiooxamide, quinaldic acid, thioacetamide, 8-hydroxyquinoline, or combination thereof.
Barbe teaches a similar coating composition comprising a cerium salt such as cerium nitrate[0025], organosilane such as  3-glycidoxypropyltrimethoxysilane[0090], 3-aminopropyltriethoxysilane[0091], and organic corrosion inhibitor such as 8-hydroxyquioline, 2-mercaptobenzothiazole(Table I),
Regarding claims 1-4, 22 and 25, it would have been obvious to one of ordinary skill in the art to have incorporated the organic corrosion inhibitors such as –hydroxyquinoline or 2-mercaptobenzothiazole as taught by Barbe into the coating composition of Guin in order to further improve the corrosion inhibition as taught by Barbe.  
Additionally, the concentrations of cerium nitrate pigment, silane and rust inhibitor such as sodium nitrite(i.e. inorganic barrier-type corrosion inhibitor) in the coating composition of Guin in view of Barbe overlap the claimed rare earth salt, silane and inorganic barrier-type corrosion inhibitor concentrations.  Therefore, a prima facie case obviousness exists.  See MPEP 2144.05.  The selection of claimed concentrations from the concentrations disclosed by Guin in view of Barbe would have been obvious to one of ordinary skill in the art.  
Regarding claim 25, the concentration of the organic rust inhibitor in the coating solution of Guin in view of Barbe overlap the claimed organic rust inhibitor .  
Claims 5 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guin in view of Barbe, and further in view of Wang et al. US 2006/0134339 A1(Wang).
The teachings of Guin in view of Barbe are discussed in section 5 above.  However, Guin in view of Barbe do not teach that the clay particles such as montmorillonite. 
Wang teaches a silane based coating composition that additionally contains fillers such as montmorillonite clay to improve the barrier properties of the coating composition.  Wang further teaches that the fillers may be adjusted to achieve desired properties[0040], which implies that the amount of filler(i.e. montmorillonite clay) is a result effective variable.
Regarding claims 5 and 21, it would have been obvious to one of ordinary skill in the art to have incorporated montmorillonite clay as taught by Wang into the coating composition of Guin in view of Barbe in order to improve the barrier properties of the coating composition as taught by Wang.  
Claims 1-5, 21-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over CN102153896(CN896), and further in view of Wang et al. US 2006/0134339 A1(Wang) and further in view of Barbe et al. US 2012/0085261(Barbe).
CN896 teaches a coating composition comprising 0.3-5.5mass% of rare earth salt such as cerium nitrate or yttrium nitrate, 0.5-5.5mass% of silane coupling agent 
However, CN896 does not specifically teach the claimed inorganic barrier-type corrosion inhibitor or the claimed specific types of organic corrosion inhibitors.
Wang teaches a silane based coating composition that additionally contains fillers such as montmorillonite clay to improve the barrier properties of the coating composition.  Wang further teaches that the fillers may be adjusted to achieve desired properties[0040], which implies that the amount of filler(i.e. montmorillonite clay) is a result effective variable.
Barbe teaches a similar coating composition comprising a cerium salt such as cerium nitrate[0025], organosilane such as  3-glycidoxypropyltrimethoxysilane[0090], 3-aminopropyltriethoxysilane[0091], and organic corrosion inhibitor such as 8-hydroxyquioline, 2-mercaptobenzothiazole(Table I),
Regarding claims 1-5, 21-22 and 25, it would have been obvious to one of ordinary skill in the art to have incorporated montmorillonite clay as taught by Wang into the coating composition of CN896 in order to improve the barrier properties of the coating composition as taught by Wang.  Additionally, it would have been well within the skills of an ordinary artisan to achieve the claimed amounts of montmorillonite via routine optimization in order to achieve desired properties as taught by Wang, absent persuasive evidence that the claimed amount of inorganic corrosion inhibitor is critical.
Additionally, the concentrations of rare earth salts and silane coupling agent in the coating composition of CN896 overlap the claimed rare earth salt and silane concentrations.  Therefore, a prima facie case obviousness exists.  See MPEP 2144.05.  
Furthermore, it would have been obvious to one of ordinary skill in the art to have incorporated the organic corrosion inhibitors such as –hydroxyquinoline or 2-mercaptobenzothiazole as taught by Barbe into the coating composition of CN896 in view of Wang in order to further improve the corrosion inhibition as taught by Barbe.  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 21-22 and 25 in the response filed 4/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248.  The examiner can normally be reached on Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/Primary Examiner, Art Unit 1733